DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 17, 2021 has been considered.

	
	Drawings

The drawings filed on October 23, 2020 are not acceptable because black shading is not acceptable, 37 CFR 1.84(m): See Figs. 4A, 5, 11A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the original written description does not describe
“the first superimposed data is formed by superimposing first data where a vertical axis represents a voltage value of normalized voltage time-series data of the first power storage device and a horizontal axis represents a time axis of the normalized voltage time-series data of the first power storage device on second data where a horizontal axis represents a current value of normalized current time-series data of the first power storage device and a vertical axis represents a time axis of the normalized current time-series data of the first power storage device, and
wherein the second superimposed data is formed by superimposing third data where a vertical axis represents a voltage value of normalized voltage time-series data of the power storage device and a horizontal axis represents a time axis of the normalized voltage time-series data of the power storage device on fourth data where a horizontal axis represents a current value of normalized current time-series data of the 
Instead, the original written description discloses “a method for superimposing data where a vertical axis represents a current value of the first power storage device and a horizontal axis represents a time axis on data where a horizontal axis represents a voltage value of the first power storage device and a vertical axis represents a time axis in the database creation unit” (paragraph 0018).
Claim 1, the written description does not describe in sufficient detail a data acquisition unit configured to acquire voltage time-series data of a first power storage device and current time-series data of the first power storage device, a database creation unit configured to store the voltage time-series data of the first power storage device and the current time-series data of the first power storage device as normalized data in a database. There are no corresponding structures for the units that are discussed or shown. The units are merely represented as black boxes (see Fig. 1).
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, the specification does not describe a data acquisition unit in such a way to enable one skilled in the art to acquire voltage time-series data of a first power storage device and current time-series data of the first power storage device. There are 
Furthermore, the specification does not describe a database creation unit in such a way to enable one skilled in the art to store the voltage time-series data of the first power storage device and the current time-series data of the first power storage device as normalized data in a database, in which a state of charge of the first power storage device is linked to first superimposed data. There are no corresponding structures for the units that are discussed or shown. The units are merely represented as black boxes (see Fig. 1).
Furthermore, the specification does not describe a neural network unit in such a way to enable one skilled in the art to include the database as learning data, the neural network unit configured to output an estimated state of charge value of the power storage device when a second superimposed data is input. There are no corresponding structures for the units that are discussed or shown. The units are merely represented as black boxes (see Fig. 1).

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, claim limitations: a data acquisition unit, a database creation unit invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no corresponding structures for the units that are discussed or shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
	Under prong 1, step 2A, claim 1 recites an abstract idea of “estimate[ing] state of charge value of the power storage device when a second superimposed data is input” (mental process).
integrated into a particle application of “the second superimposed data is formed by superimposing third data where a vertical axis represents a voltage value of normalized voltage time-series data of the power storage device and a horizontal axis represents a time axis of the normalized voltage time-series data of the power storage device on fourth data where a horizontal axis represents a current value of normalized current time-series data of the power storage device and a vertical axis represents a time axis of the normalized current time-series data of the power storage device”.
. Accordingly, claim 1 and its dependent claims 1-3, 6, and 7 are patent eligible under 35 USC 101.

	Note Regarding Prior Art

	Claims 1-3, 6, and 7 do not have prior art rejections.
The combination as claimed wherein an estimation system of a state of charge of a power storage device comprising the first superimposed data is formed by superimposing first data where a vertical axis represents a voltage value of normalized voltage time-series data of the first power storage device and a horizontal axis represents a time axis of the normalized voltage time-series data of the first power storage device on second data where a horizontal axis represents a current value of normalized current time-series data of the first power storage device and a vertical axis represents a time axis of the normalized current time-series data of the first power storage device, and the second superimposed data is formed by superimposing third 

Response to Arguments

Applicant's arguments filed on November 17, 2017 have been fully considered but they are not persuasive.
With regard to the drawing objection under §1.84(m), Applicants argue “FIGS. 4A, 5, and 11A do not depict black shading. Rather, FIGS. 4A and 11A depict examples of image data corresponding to time-series data and FIG. 5 depicts gray scale values corresponding to encoded digital data showing line contrast.”
Examiner’s position is that Figs. 4A, 5, and 11A clearly depict black shading. Because of the black shading, it is difficult to identify that the figures depict image data corresponding to time-series data and gray scale values corresponding to encoded digital data showing line contrast.
With regard to the claim interpretation – 35 USC 112(f), Applicants argue “the Office Action fails to properly establish that: (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic 
Examiner’s position is that pursuant to MPEP 2181(I)(A), “[w]hen the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation.”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As discussed above, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a 
With regard to the rejection under 35 USC 112(a), Applicants argue “the features recited in claims 1-3 find written support in FIGS. 1, 2, and 3A-3D, and the accompanying text in the specification, including at paragraphs [0029]-[003 1], [0033], and [0035].”
Examiner’s position is that FIGS. 1, 2, and 3A-3D, and the accompanying text in the specification, including at paragraphs [0029]-[003 1], [0033], and [0035] do not support corresponding structures for the data acquisition unit and the database creation unit. For example, Fig. 1 depicts the data acquisition units and the database creation units as black boxes (see units 11/21, 12/22). Paragraph 0029 discloses “[f]irst, voltage time-series data and current time-series data are acquired in the data acquisition unit 21 that acquires parameters such as electrical performance and temperature of a secondary battery, and each of the voltage time-series data and the current time-series data is normalized. The order of the voltage performance (voltage time-series data) normalization (S1) and the current performance (current time-series data) normalization (S2) may be reversed. In the normalization, part of a region with a small change (e.g., an idle period or the like) may be eliminated”. Thus, the generic place holder (i.e. data 
With regard to the rejection under 35 USC 112(b), Applicants argue “[c]laims 1-3 have been rejected under 35 U.S.C. §112(b) as being indefinite. Applicants request reconsideration and withdrawal of this rejection in view of the amendments to these
Claims”.
Examiner’s position is that claims 1-3 are indefinite for reasons discussed in the rejection under 35 USC 112(b) above.
Applicants further argue “[c]laims 6 and 7 are allowable for at least the features they recite, as well as for their dependence upon claim 1.
Examiner’s position is that claims 6 and 7 are not allowable because the claims depend from claim 1 and claim 1 is not allowable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).